Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I closure 40
Group I closure 40A
Group III closure 40B
Group IV closure 40C
Group V closure 40D
Group VI closure 40E
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI, lack unity of invention because even though the inventions of these groups require the technical feature of the structure of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of applicant Planet Box reference cited in the IDS and the main reference applied in the PCT.  Regarding claim 1, PlanetBox discloses a closure (32; Fig la; para [0035]) for a container (18; Fig la; para [0036]) having an opening (72; Fig 4; para [0029]) between an exterior of the container and an interior of the container (Fig 4; para [0029]) where a fluent substance may be stored (water; para [0060]), said closure comprising:

A.    a closure body (8; Fig If; para [0035]) that



2)    defines an orifice (126; Fig 4; para [0067]) to accommodate the flow of a fluent substance through said closure body (through spout 102 and spout 104; Fig 4; para [0060], [0067]);

B.    a lid (30; Fig If; para [0035]) that is connected to said closure body (via hinge 6; Fig la, 1c; para [0051]) and movable between (i) a closed position occluding said orifice (position of Fig 1c), and (ii) an open position spaced from said orifice (position of Fig 5a); and

C.    a retainer (24; Fig la; para [0037]) having

1)    a locked position (position of 24 in Fig 1 a; para [0039]) wherein said retainer (24) is engaged with both of said closure body (8) and said lid (30) in said closed position to prevent said lid from moving into said open position (Fig la; para [0037], [0040]-[0041]), and

2)    an unlocked position (position of 24 in Fig 5 after being depressed as shown in Fig 3; para [0063]) rotated away from said locked position (about hinge 94 in the direction 120; Fig 3; para [0039], [0063]) wherein said retainer (24) is disengaged from at least one of said closure body and said lid (disengaged from the lid 30; Fig 5; para 
A telephone call was made to Christian Miller on 4/5/21, to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736